 CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
Exhibit 10.14
Contract No: Original


High-Voltage Power Supply & Demand Contract
 


Printed in Electric Power Industry Ministry of P. R. China


1

--------------------------------------------------------------------------------


CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
Power Supplier: Electric Industry
Bureau of Luoshan County
 
Power User: Henan Jinding Chemical Industry Co., Ltd.
     
Legal Address: No 3 of Xinheng Rord
 
Legal Address: Liu Li Peng of West Town
     
Legal Representative: Cui Xinzhu
 
Legal Representative: Zhou Dianchang
     
Authorized Procurator: Hao Yaodong
 
Authorized Procurator: Li Donlai
     
Phone: 2131898
 
Phone: 2168158
     
Fax:
 
Fax:
     
Post Code:
 
Post Code:
     
Bank of Deposit:
 
Bank of Deposit:
     
Account No:
 
Account No:
     
Taxation No:
 
Taxation No:

 
2

--------------------------------------------------------------------------------


CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION

In order to clarify rights and obligation in power supply and use of both power
supply enterprise (thereinafter called as the Supplier) and power using unit
(thereinafter called as the User), and supply and use electric power safely,
economically, reasonably and orderly, this contract is concluded by agreement of
both the Supplier and the User, according to the regulations of Electric Power
Law of the People Republic of China, Electric Power Supply & Use Regulations and
Power Supply Business Rules, so as for both parties to keep faith and perform
strictly.


Ⅰ. User address, electric consumption property and capacity



1.
User address: Liu Li Peng of West Town

 

2.
Electric consuming property

 

( 1 )  
Industry classification: chemical industry

 

( 2 )  
Power classification: large industry

 

( 3 )  
Load property: important load (important load/common load)

 

( 4 )  
Production shift: three shifts, weekly day off          




3.
Electric consumption

 
According to the application of the User, the Supplier confirms there is one
power receiving point with the User. Total capacity of power receiving equipment
is 30950 KVA. Safety capacity           KVA, generating power capacity provided
by the User KW. Where:
 
There are 9 receiving transformers in the power receiving point in Henan Jinding
Chemical Industry Co., Ltd. total 30950 KVA, (for multiple transformers)running
mode is in parallel.
 
         Receiving high voltage motors in the power receiving point,       
sets, total        KW (regarding as KVA), running mode is        
 
        Receiving transformers in the power receiving point,          sets,
total KVA (for multiple transformers), running mode is        
 
        Receiving high voltage motors in the power receiving point,        sets,
total        KW (running mode is KVA), running mode is       
 
3

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
Ⅱ. Power supply mode



1.
The Supplier supplies the User with three-phase AC 50HZ power supply, adopting
single (single/double/multiple)power source, with single
(single/double/multiple)circuit supply to User.




2.
Main power supply

 

(  1  )  
The Supplier supplies the power receiving point of Henan Jinding Chemical
Industry Co. Ltd. with power of 35 KV voltage from Luoshan 110 thousand
distributing substation, through special line of aerial cable (aerial cable
/line cable) sent by the switch of Luohua 35. Power supply capacity is 30950 KVA
(KW).




(  2  )  
       KV voltage, from      line      branch (public/common) through       bar,
is supplied to User         power receiving point. Power supply capacity
is        KVA (KW).




(  3  )  
The Supplier supplies         KV voltage busbar from        power plant, through
the switch        of outlet, to        power receiving point with direct
distribution. Power supply capacity is        KVA(KW).



3. Standby electric power


(1) The Supplier supplies       KV voltage from       distributing substation,
through special line of        (aerial cable /line cable) sent by the switch of
outlet       to the power receiving point of       , as production standby power
of the User. Power supply capacity is        KVA (KW).
 
(2) The Supplier supplies      KV voltage, from          line        branch
(public/common) through      bar, to the User         power receiving point, as
production standby power of the User. Power supply capacity is        KVA (KW).


4. Safety power supply


( 1 ) The Supplier supplies      KV        (special / public/common)line as
safety power supply of the User. Safety electric quantity is       KVA, minimum
safety electric power is          KW.


( 2 ) The User takes the following electricity or non-electricity measures to
prevent accident power cut of power grid from influencing safety;


a.Generator provided by the User       KW, installed in       place, or adopting
UPS VA, installed in the place of        .
 
4

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
b. Non-electricity safety measures are            .


5. Without approval of the Supplier, the User must not transfer power supply to
the third party. Entrusted by the Supplier, the User agrees that its          
distributing substation (line) transfers power supply to the unit of       .
Electric capacity transferred            KVA, electric power transferred
         KW. For the matters concerning power supply transferred, an additional
contract about power supply transfer shall be signed by the Supplier, the
transferring party and the transferred party.


6. For specific power supply connection mode, see attached figure Schematic of
Power Supply Connection & Property Right Division.


Ⅲ. Power supply quality



1.  
In normal condition of power system, the Supplier supplies power to the User
according to electric energy quality standard regulated in Power Supply Business
Rules.




2.  
Power factor and interference and influence produced by harmonic source load,
impulse load, fluctuation load and dissymmetry load in using with the User shall
comply with national codes. Otherwise, the Supplier shall not guarantee the
regulated electric energy quality.




3.  
In normal condition of power system, the Supplier shall supply power
continuously. However, in order to make sure public safety of electric power
system and maintain normal power supply order, the Supplier may cut power off
according to law and prior notification, and the User shall cooperate.



Ⅳ. Power consuming measurement



1.  
According to the national regulations, the Supplier installs power consuming
measuring devices at all power receiving points of the User. The records of
power measuring devices are the basis of electricity charge calculation for the
User.




2.  
Power consuming measurement is taken: with high voltage(measured at high voltage
/ measured at low voltage).




3.  
Power consuming measuring devices are separately installed at:

a. the high-voltage house, Luoshan 110 thousand distributing substation
b.                                                                                                                          &am
p;#1 60;        
c.                                                                                                                          &am
p;#1 60;        
d.                                                                                                                          &am
p;#1 60;       
e.                                                                                                                          &am
p;#1 60;       
 
5

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 

4.  
Main parameters of consumption measuring device are in following table:



Name of measuring device
 
Specification
 
Precision
 
Magnifying power
             
3-phase 3-line active electric energy meter 
 
SD864 1.5(6)A 100V
 
1.0
                 
Current transformer
                         
Voltage transformer
 
35000/100
                     
3-phase 3-line reactive electric energy meter
 
DX 864 1.5(6)A 100V
 
1.0
               
1:210000



5. When the installing location of electricity-using gauging device doesn’t
correspond to the place of equity demarcation, the owner of equity should be
responsible for the losses of circuit and electric transformer. The circuit loss
monthly (increase/decrease), the iron loss of electric
transformer (increase/decrease), the copper loss of electric transformer
(increase/decrease), the quality of loss electricity is apportioned into all
types of qualities of electricity using, and then calculate the electric charge
separately.


6. When the electricity user doesn’t use electricity by classification according
to the electricity charge, the quantity of electricity              that the
supplier couldn’t measured by installing the electric meter, make an appointment
that calculate the electricity according to                kilowatt-hour
monthly, or according to             percentage of the quantity monthly. With
the changing of electricity using composing ratio and total amount, the
electricity supplier should check and ratify it once yearly at least, and the
user should accept.


V. Reactive compensation and power factor


1. The total capacity of reactive compensation device set by use is            
kilovar, including: condenser              kilovar, compensator         
kilovar.


2. The power factor of electricity user should achieve 0.95 in electricity using
peak period.


3. The supplier installs the reverse wattles electric energy meter (or duplexing
wattles meter) in                                  place of user. The user
should install and switch reactive compensation device according to the reactive
compensation’s balance principle in situ. The wattles amount that user sends to
supplier is regarded as the wattles amount absorbing supplier, calculating the
monthly average power factor.
 
6

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
VI. Electricity price and clearing form of charge


(1). Valuating according basis and fashion


1) The supplier balances the electricity charge and relative fares with
electricity amount from the user periodically according to the current
electricity price that sanctified by price department in charge with management
power, the record of electricity using gauging device and loss amount. In the
effective period of contract, if the rate of electricity price and other
charging items adjust, perform according to stipulation of price adjusting
document.


2) The user’s electricity charge balance performs two-part price system and the
method of power factor adjusting electricity price.


The basic electricity charge is calculated by transformer capacity(transformer
capacity/maximum demand). The transformer capacity is 30950 kilovolt-ampere.


(2). Clearing form of electricity charge


1) The supplier should read meters according to standard date, collect
electricity charge from user on schedule.


2) The user should pay off the total electricity charge within the time limit
that the supplier defines. The paying manner is:


a. The user pays the electricity to the supplier directly, ***** times in a
month, that is, *****.


b. The electricity supplier entrust the                                bank
to                          (allocate/collect) electricity charge to the user,
              times monthly (allocate/collect), that is            date,
allocate              %;             date, allocate %; date, allocate %; date,
allocate %; date, allocate %; and on             date settle all the electricity
charge.


c. Transfer-cheque-settlement and acceptance bill settlement.
 
7

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
(3) The electricity user shouldn’t refuse to pay for electricity charge by any
manner and excuse. When the user has demurrals of electricity amount or charge,
they should pay off the charge first of all, and then negotiate settlement. If
negotiation fails, it could request the electricity administration department to
conciliate, if conciliation also fails, both sides could choose apply for
arbitrage or conduct prosecution.


(4) According to the demand, the electricity supplier and user could sign other
electric charge settlement agreement.


VII. Dispatching and communication


(1) Both the electricity supplier and user should perform the relevant
stipulations of “Administrative Rules of Power Network Dispatching”. Both the
two sides appoint, the user’s electric equipments are dispatched by the
supplier, and about the specific dispatching matters, the electricity supplier
and user will sign electricity dispatching agreement.


(2) The two sides appoint to keep communication by following manner.
The electricity supplier adopts: telephone
The electricity user adopts: telephone


VIII. The maintenance and management responsibility of electricity supplying
facilities


(1) According to the negotiation and confirmation of both the electricity
supplier and user, the responsibility boundary point of electricity facilities’
operation, maintenance and management is set in *****. The broadcast point
belongs to electricity part. The electricity supplying facilities in side of
boundary point electrical source belong to the electricity supplier and the
supplier is responsible for their operation, maintenance and management. The
electricity supplying facilities in side of boundary point electrical load
belong to the electricity user and the user is responsible for their operation,
maintenance and management.


(2) The electricity master switch and protective device of user should be set
and sealed by the electricity supplier. The electricity user shouldn’t change
them without authorization.


(3) The electricity supplying facilities separately controlled by the supplier
or user shouldn’t be operated or changed without the other’s agreement, expect
that there’s other agreement. If meeting emergency conditions (endangering the
electricity network and electricity using safety, or maybe causing personal
injury or equipment destroyed) and there must be operation of the facilities,
they should inform the other part within 24 hours afterwards.
 
8

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
(4) The electricity gauging device and power load administration device in the
accepting device of user are managed by the supplier. The user is responsible
for protecting and overseeing the normal running, if there’s abnormity, the user
should inform the supplier in time.


(5) The legal liability upon electricity supplying facilities is allocated in
the benchmark of the running, maintenance and management responsibility boundary
point of electricity supplying facilities. The user and supplier of electricity
should well complete their separate running, maintenance and management work of
electricity facilities, and take on their corresponding responsibility according
to law.


IX. Appointed events


(1) According to the stipulation of country, the electricity supplier should
install power load management device in the user’s place. The user of
electricity should accept.


(2) To guarantee the safety of electricity supplying and using, the supplier
will examine the using conditions of user periodically or not, and the user
should accept. When the examiners perform the task of checking electricity, they
should show their “electricity-using checking certificate”, the user should
accompany and accept examination.


(3) The electricity user should perform safety examination seasonally and
preventive experiments of electric equipment on schedule, treating instantly
when finding problems. When important device and personal injury occur, they
should report to the electricity using checking department of the supplier. The
electricity supplier should engage in the analysis of accident and help the user
to make countermeasures.


(4) The electricians that work on the electricity accepting device of user must
hold the “electrician entering network and working certificate” issued by
electric power administration department and only those with certificate are
allowed to work.


(5) When the electricity user alters or expands the equipment and protective
control device, they should conduct the procedure in the supplier place, and
can’t perform until the supplier audits and agrees.


(6) The user’s electric generating set provided by himself should report to the
supplier for record, and for those demand for parallel in running, they can’t
parallel in running until the supplier and the user sign the agreement.


(7)                                                                                               
 
 
(8)                                                                                             
 
 
9

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 


X. Responsibility of breach of contract


(1) Responsibility of breach of electricity supplier


1) The electric power running accidents of supplier which cause damage to the
user should take on compensation responsibility according to the No.95
stipulation of “electricity supplying formulation”.


However, if there’s one of the following conditions, the supplier doesn’t take
on compensation responsibility.



a.  
The switch trip because power running accidents successfully coincide through
auto coincidence device.




b.  
Those with current source provided by themselves and non-electricity security
measures




c.  
Only one of the electricity sources cuts and other sources can still satisfy the
security demand.

2) If the supplier doesn’t inform the user of power cut beforehand according to
the stipulated procedure, and causes loss to the user, the supplier should take
on compensation responsibility according to Item 1 of No.95 stipulation of
“electricity supplying formulation”.


3) If the supplier’s responsibility causes the power quality to exceed the
criteria, and makes loss to the user, the supplier should take on compensation
responsibility according to No.96 and 97 stipulations of “electricity supplying
formulation”.


(2) Default responsibility of electricity using


1) Electricity users have liabilities to pay compensations for the external
power failure caused by the electricity users according to the regulation No. 95
of “Operating Rules of Power Supply”. But they do not have liabilities to pay
compensations for the accident expanding part caused by power supplier.


2) Electricity users may cause the electric energy not conforming to standards.
The damage to users caused by this will be responsible by themselves; these
users should be the responsible for the compensation of the damage to power
supplier and other electricity users.


3) Electricity users should be responsible for the default of overdue fines if
they did not pay the entire electricity fees on time. The overdue fine starts
from the day of overdue to the day of payment. The overdue fine should be
calculated according to the following regulations:
 
10

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION

 
a. calculated in two per thousand of the total defaulting fees per day to the
defaulting part of current year;


b. calculated in three per thousand of the total defaulting fees per day to the
defaulting part of over years.


If the electricity users still do not pay the entire fees after urged by power
supplier, power supplier can shut down part or whole power supply according to
procedures stipulated by laws and can still charge the defaulting overdue fines.


(3) Other default responsibilities should be treated according to related clause
of the “Operating Rules of Power Supply”.


XI. Ways of solving disputes


The dispute caused by performing this contract between power supplier and
electricity user should be compromise settled according to the principles of
this contract. If the compromising can not be reached, the two sides should
submit it to the power management department together for administrative
reconciliation. If the reconciliation still not works, both sides can apply for
arbitration or lodge a complaint.


XII. Power supply time


Signed by this contract, power supplier can supply electricity to electricity
user according to this contract after checked by power supplier of the newly
built and reconstructed power receiving equipment of electricity user.


XIII The effectiveness of this contact and unmentioned matters



(1).  
The unmentioned matters of this contract should be transacted according to
regulations of related laws and rules of ”Power Supply and Use Clauses”,
“Operating Rules of Power Supply”, and others. If national laws and policies are
adjusted and amended, related clause of this contract should be amended and
supplemented according to regulations.




(2).  
The effective date of this contract is from July 26th, 2005 to July 26th, 2007.
After the due date of this contract, if there is no dissidence from both the
supplier and the user, this contract will continue to be effective after
validated by both sides.

 
11

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 

(3).  
In the effective date of this contract, if either side wants to amend, modify,
or terminate the contract, this should be transacted according to clause No. 94
in the “Operating Rules of Power Supply”. This contract will remain effective
before sign the written agreement for amend, modify, or terminate the contract.




(4).  
This contract will be effective after signed by power supplier and electricity
user, and after stamped with the special seal and cachet (or special equipment
seal of contract) for power supply and use.




(5).  
This contract original is in duplicate, one with power supplier and the other
with electricity user. The copies are in            , power supplier and
electricity user hold             . They are with the same effectiveness.




(6).  
The appendix of this contract include:




d.  
The original contract is nullified, (the contract signed on May, 5th ,2004)

e.  
_______________________________________________

f.  
_______________________________________________

g.  
_______________________________________________

 
The above appendixes are undivided parts of this contract.
 

Power supplier: (stamp)  
Electricity user: (stamp)
/s/ Electricity Industry Bureau of Luoshan County 
  /s/ Henan Jinding Chemical Industry Co., Ltd.        Contractor: (stamp)  
Contractor: (stamp)
     
Signing date: July, 26th, 2005 
  Signing date: July, 26th, 2005

 
Attached drawing
Schematic drawing of electricity supply wiring and property right dividing
*****
 
12

--------------------------------------------------------------------------------

